DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the annular trigger sleeve is “positioned between annular round wire wave springs.”  However, claim 6 then states that “the trigger sleeve moves axially and abuts a housing member for the spring.”  It is unclear how the trigger sleeve can ever abut the housing member, if the trigger sleeve is between two wave springs.  It would seem that the trigger sleeve can only abut the wave springs.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,975,649 in view of Evans (US 6,481,495), further in view of Greenhill (US 6,254,071).
The claims of the instant application are nearly identical to those of the ‘649 patent, except that claims 1 and 7 of the instant application recite that the annular trigger sleeve is “positioned between annular round wire wave springs.”  This limitation is not present in the claims of the ‘649 patent.
Evans discloses an annular trigger sleeve (196) located outside of a collet (172).  The trigger sleeve has a single wave spring (206) on its bottom side.  Note that the wave spring 206 is a flat wire wave spring, rather than a round wire wave spring.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified claims 1 and 7 of the ‘649 patent such that the annular trigger sleeve was between wave springs, as Evans teaches that the wave springs allow the trigger sleeve “to translate downward a small distance to facilitate triggering” and they (Evans, column 8, lines 27-28, column 11, line 54 – column 12, line 4).  Although Evans only teaches one wave spring on one side of the trigger sleeve, in modifying ‘649 it would be obvious to include two on both sides of the trigger sleeve, since ‘649 claims a “bidirectional” jar.
Furthermore, ‘649 as modified by Evans fails to teach the wave spring being a round wire wave spring (because Evans teaches a flat wire wave spring).
Greenhill discloses a round wire wave spring and discusses its advantages over flat wire wave springs (column 5, line 63 – column 6, line 12).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified ‘649 in view of Evans by replacing the flat wire wave springs with round wire wave springs, as Greenhill teaches that a “round wire wave spring of a given diameter will have superior spring force characteristics as compared to a similarly sized flat wire wave spring” (Greenhill, column 5, lines 64-67).

Allowable Subject Matter
It is noted that no prior art has been applied against the claims of this application.

The closest prior art is that of Evans (US 6,481,495).
With regard to claim 1, Evans discloses a jarring device having a housing (102), a mandrel (28), a collet (172), a trigger sleeve (196), and a preloaded spring (170).  However, Evans fails to teach or suggest that the annular trigger sleeve is “adapted to move freely in an axial direction by virtue of a gap between the trigger sleeve and the (196) being sandwiched between a shoulder (198) on the housing and a wave spring (206).  Thus, the sleeve 196 likely is allowed a small amount of movement due to flexibility of spring 206, however, it would not be correct to say that this movement is provided by a “gap between the preloaded spring [170] and the trigger sleeve.”  Also, Evans fails to teach or suggest the annular trigger sleeve being “positioned between annular round wire wave springs.”
With regard to claim 7, Evans discloses a housing (102), a mandrel (28), a collet (172), a trigger sleeve (196), and a hammer surface (118) and an anvil surface (114).  Evans also discloses two springs (170 and 206).  However, only one of the two springs can be considered a “preloaded jarring force spring,” as only spring 170 is preloaded and provides force for the jarring.  Furthermore, Evans fails to teach or suggest the trigger sleeve being “positioned between annular round wire wave springs.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676